    Case 5:21-cv-03124-SAC Document 5 Filed 05/27/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


MARTIN E. COLE,

                                Petitioner,

           v.                                         CASE NO. 21-3124-SAC

STATE OF KANSAS,


                                Respondent.


                            MEMORANDUM AND ORDER


     This matter is before the Court on Petitioner’s petition for

writ of habeas corpus (Doc. 3). The Court grants Petitioner’s motion

for leave to proceed in forma pauperis (Doc. 1).

     Petitioner    is      in   pretrial    custody   at    Sedgwick   County

Correctional Center and he asserts that he is being unlawfully

detained, he is facing undue intimidation, and he is being denied

effective assistance of counsel. He asks the Court to “close the

account” under that case number and order his immediate release.

     This matter is governed by Habeas Corpus Rule 4 and 28 U.S.C.

§ 2241. Rule 4 requires the Court to undertake a preliminary review

of the petition and “[i]f it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to

relief…the judge must dismiss the petition.” Habeas Corpus Rule 4.

The United States district courts are authorized to grant a writ of

habeas   corpus   to   a   prisoner   “in   custody   in   violation   of   the

Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c)(3).

     An exhibit attached to the petition shows that Petitioner was
    Case 5:21-cv-03124-SAC Document 5 Filed 05/27/21 Page 2 of 3




charged in Sedgwick County District Court case number 2020-CR-

001249-FE. Although § 2241 may be an appropriate avenue to challenge

pretrial detention, see Yellowbear v. Wyoming Atty. Gen., 525 F.3d

921,924 (10th Cir. 2008), principles of comity dictate that absent

unusual circumstances, a federal court is not to intervene in

ongoing state criminal proceedings unless “irreparable injury” is

“both great and immediate.” Younger v. Harris, 401 U.S. 37, 46

(1971).

     Under Younger, federal courts must abstain from exercising

jurisdiction when the following conditions are met:           “(1) there is

an ongoing state criminal, civil, or administrative proceeding; (2)

the state court provides an adequate forum to hear the claims raised

in the federal complaint, and (3) the state proceedings involve

important state interests, matters which traditionally look to

state law for their resolution or implicate separately articulated

state policies.” Winn v. Cook, 945 F.3d 1253, 1258 (2019). “Younger

abstention   is   ‘non-discretionary     .   .   .   absent   extraordinary

circumstances,’ if the three conditions are indeed satisfied.”

Brown ex rel. Brown v. Day, 555 F.3d 882, 888 (2009) (quoting

Amanatullah v. Co. Bd. of Med. Examiners, 187 F.3d 1160, 1163

(1999)).

     Even liberally construing the petition in this case, as is

appropriate since Petitioner is proceeding pro se, it appears that

all three conditions are met in this case. Petitioner is therefore

directed to show good cause why this matter should not be summarily

dismissed without prejudice. The failure to file a timely response

will result in this matter being dismissed without further prior

notice to Petitioner.
   Case 5:21-cv-03124-SAC Document 5 Filed 05/27/21 Page 3 of 3




     IT IS THEREFORE ORDERD that Petitioner’s motion for leave to

proceed in forma pauperis (Doc. 1) is granted.

     IT IS FURTHER ORDERED that Petitioner is granted until June 18,

2021, to show good cause why the petition should not be dismissed

without prejudice pursuant to the Younger doctrine.


     IT IS SO ORDERED.

     DATED:   This 27th day of May, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow
                                 SAM A. CROW
                                 U.S. Senior District Judge
